

115 HR 5183 IH: Puerto Rico Film, Television, and Theatre Production Act of 2018
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5183IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Miss González-Colón of Puerto Rico (for herself, Mr. Soto, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to apply the rules related to the treatment of certain
			 qualified film and television and live theatrical productions to Puerto
			 Rico.
	
 1.Short titleThis Act may be cited as the Puerto Rico Film, Television, and Theatre Production Act of 2018. 2.Application of rules for certain qualified film and television and live theatrical productions to Puerto Rico (a)Inclusion of Puerto RicoSection 181(d)(3)(A) of the Internal Revenue Code of 1986 is amended by inserting (including Puerto Rico) after United States.
 (b)Extension for Puerto RicoSection 181(g) of such Code is amended to read as follows:  (g)Termination (1)United States other than Puerto RicoIn the case of any production commencing after December 31, 2017, subsection (d)(3)(A) shall be applied by substituting Puerto Rico for United States (including Puerto Rico).
 (2)Final terminationThis section shall not apply to productions commencing after December 31, 2021.. (c)Effective date (1)In generalThe amendment made by subsection (a) shall apply to productions commencing after December 31, 2016.
 (2)Extension for Puerto RicoThe amendment made by subsection (b) shall apply to productions commencing after December 31, 2017. 